 



Exhibit 10.4
NII HOLDINGS, INC.
Nonqualified Stock Option Agreement
(Directors)
     WHEREAS, ___(the “Optionee”) is a Member of the Board of Directors of NII
Holdings, Inc. (the “Company”);
     WHEREAS, the execution of a stock option agreement in the form hereof has
been authorized to establish and evidence the principal terms and conditions
applicable to an option grant made to Optionee on ___(the “Date of Grant”)
pursuant to authorization by a resolution of the Compensation Committee of the
Board of Directors (the “Committee”) of the Company that was duly adopted on
___; and
     WHEREAS, the option granted to Optionee by resolution of the Committee, on
the terms set forth herein, is intended to be a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of that
term under Section 422 of the Internal Revenue Code of 1986 (the “Code”).
     NOW, THEREFORE, pursuant to the Company’s 2004 Incentive Compensation Plan,
as in effect on the date hereof (the “Plan”) and subject to the terms and
conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby grants to the Optionee a nonqualified stock option (the “Option”)
to purchase ___shares of the Company’s Common Stock, par value $.001 per share
(“Common Stock”), at an exercise price per share of Common Stock equal to $___,
such price being the Fair Market Value of the Common Stock on the Date of Grant
(“Option Price”).
     1.      Vesting of Option.
     (a)      Unless terminated as hereinafter provided, the Option shall become
exercisable (or “vest”) with respect to twenty five percent (25%) of the shares
of Common Stock covered hereby on the first anniversary of the Date of Grant,
twenty five percent (25%) of the shares of Common Stock covered hereby on the
second anniversary of the Date of Grant, twenty five percent (25%) of the shares
of Common Stock covered hereby on the third anniversary of the Date of the Grant
and twenty five percent (25%) of the shares of Common Stock covered hereby on
the fourth anniversary of the Date of Grant, in each case for so long as the
Optionee remains in the continuous service on the Board of the Company.
     (b)      Notwithstanding the provisions of Section 1(a) hereof, the Option
shall become immediately and fully exercisable if the Optionee (i) dies or
becomes disabled (within the meaning of Code Section 22(e)(3)) while serving on
the Board of the Company or (ii) retires from service on the Board at or after
age 65.

 



--------------------------------------------------------------------------------



 



     (c)      To the extent that the Option shall have become exercisable in
accordance with the terms of this Section 1, it may be exercised in whole or in
part from time to time thereafter.
     2.      Termination of Option. The Option shall terminate automatically and
without further notice on the earliest of the following dates:

  (a)        Ninety days after the date on which the Optionee ceases to be a
member of the Board for any reason other than death or disability or retirement
at or after age 65;     (b)        one year after the date on which the Optionee
ceases to be member of the Board by reason of death or disability or retirement
at or after age 65; or     (c)        ten years after the Date of Grant;

provided, however, if the Optionee commits an act that the Committee determines
to have been intentionally committed and detrimental to the interests of the
Company or a subsidiary, the Option shall terminate on the date of that
determination notwithstanding any of the foregoing provisions of this Section 2.
     3.      Payment of Option Price. The Option Price shall be payable (a) in
cash in the form of currency or check or other cash equivalent acceptable to the
Company, (b) by actual or constructive transfer to the Company of
nonforfeitable, nonrestricted shares of Common Stock that have been owned by the
Optionee for at least six months prior to the date of exercise, or (c) by any
combination of the methods of payment described in Sections 3(a) and 3(b)
hereof. Nonforfeitable, nonrestricted shares of Common Stock that are
transferred by the Optionee in payment of all or any part of the Option Price
shall be valued on the basis of their Fair Market Value as of the day preceding
the exercise date. The requirement of payment in cash shall be deemed satisfied
if the Optionee makes arrangements that are satisfactory to the Company with a
broker that is a member of the National Association of Securities Dealers, Inc.
to sell a sufficient number of the shares of Common Stock, which are being
purchased pursuant to the exercise, so that the net proceeds of the sale
transaction will at least equal the amount of the aggregate Option Price and
pursuant to which the broker undertakes to deliver to the Company the amount of
the aggregate Option Price not later than the date on which the sale transaction
will settle in the ordinary course of business.
     4.      Change in Control. Upon a Change in Control this Option shall
become immediately and fully exercisable.
     5.      Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable United States federal and state securities laws, as
well as

2



--------------------------------------------------------------------------------



 



foreign laws, where applicable; provided, however, notwithstanding any other
provision of this agreement, the Option shall not be exercisable if the exercise
thereof would result in a violation of any such law.
     6.      Transferability and Exercisability. Neither the Option nor any
interest therein may be transferred by the Optionee except by will or the laws
of descent and distribution or as otherwise permitted by the Plan, and except as
otherwise permitted by the Plan, the Option may not be exercised during the
lifetime of the Optionee except by the Optionee or, in the event of the
Optionee’s legal incapacity, by the Optionee’s guardian or legal representative
acting on behalf of the Optionee in a fiduciary capacity under state law and
court supervision.
     7.      Adjustments. The Committee shall make any adjustments in the Option
Price and the number or kind of shares of stock or other securities covered by
the Option that the Committee may determine to be equitably required in the
event that (a) the Company (i) effects one or more stock dividends, stock
split-ups, subdivisions or consolidations of shares, (ii) engages in a
transaction to which Code Section 424 applies, or (b) there occurs any other
event which, in the judgment of the Committee necessitates such action. Any such
adjustment shall be made in compliance with Treasury Regulation Section 1.424-1
and Code Section 409A.
     8.      Right to Terminate Service on the Board. No provision of this
agreement shall limit in any way whatsoever any right that the Company or may
otherwise have to terminate the service of the Optionee on the Board.
     9.      Amendments. Any amendment to the Plan effected after the date
hereof shall be deemed to be an amendment to this agreement to the extent that
the amendment is applicable hereto; provided, however, that no such amendment
shall adversely affect the right of the Optionee with respect to the Option
without the Optionee’s consent.
     10.      Severability. In the event that one or more of the provisions of
this agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     11.      Governing Law. This agreement is made under, and shall be
construed in accordance with, the laws of the State of Delaware.
     12.      Capitalized Terms. Capitalized terms that are used but not defined
herein are used herein as defined in the Plan.
     13.      Data Privacy Consent. As a condition of the grant of the Option,
Optionee consents to the collection, use and transfer of personal data as
described in this

3



--------------------------------------------------------------------------------



 



paragraph. Optionee understands that the Company and its subsidiaries hold
certain personal information about him or her, including his or her name, home
address and telephone number, date of birth, social security or identity number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor, for the purpose of managing and administering the Plan (“Data”). Optionee
further understands that the Company and/or its subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. Optionee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as the U.S. or Asia.
He or she authorizes them to receive, possess, use, retain and transfer, in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
shares of stock acquired upon exercise of the Option, such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of stock on his or her behalf.
     14.      Notice. Any notice or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

             
 
  If to the Company:   NII Holdings, Inc.
10700 Parkridge Boulevard, Suite 600
Reston, VA 20191
Attn: Robert J. Gilker, Vice President,
General Counsel and Secretary    
 
           
 
  If to Optionee:        
 
           

Any such notice shall be deemed to have been given (a) on the date of postmark,
in the case of notice by mail, or (b) on the date of delivery, if delivered in
person.
     15.      Fractional Shares. Fractional shares shall not be issuable
hereunder, and when any provision hereof may entitle the Optionee to a
fractional share such fraction shall be disregarded.
     16.      Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the date hereof and the provisions of this Agreement,
the provisions of

4



--------------------------------------------------------------------------------



 



the Plan shall govern. All references herein to the Plan shall mean the Plan as
in effect on the date hereof.
     17.      Optionee Bound by Plan. The Optionee hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on
its behalf.

            NII HOLDINGS, INC.
      By:           Robert J. Gilker        Vice President, General Counsel and
Secretary     

           
 
Dated:        
 
         

     The undersigned Optionee hereby acknowledges receipt of an executed
original of this Agreement and accepts the Option granted hereunder, subject to
the terms and conditions of the Plan and the terms and conditions hereinabove
set forth.

                        Name:         Optionee     

           
 
Dated:        
 
         

     Please return the signed original of this entire Agreement to:

     
 
  NII HOLDINGS, INC.
 
  10700 Parkridge Boulevard, Suite 600
 
  Reston, VA 20191
 
  Attn: Sonia Davila

5